DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments to claims, filed 02/07/2022, with respect to the rejection(s) of claim(s) 1-5, 7-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20170258329 granted to Marsh in view of US20050209516A1 granted to Fraden (previously presented) in yet further view of US20070135717A1 granted to Uenishi et al. (previously presented). Additional in view of 20170112671A1 granted to Goldstein (previously presented) is used for claims 18-19.

Allowable Subject Matter
Claim 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim 7 includes limitations towards a removable sleeve body having a first, second and third elements having a first, second and third apertures which together form a cavity to conformingly fit over an earpiece. These limitations when taken together with the remaining limitations of the independent claim have not been disclosed, taught nor made obvious by the references discovered by the examiner. 
US Pat Pub No. 20170258329 granted to Marsh, US Pat Pub No. 20050209516A1 granted to Fraden, and US Pat Pub No. 20070135717A1 granted to Uenishi et al. are considered to be the closest references discovered by the examiner. These references teach various limitations of the independent claim but fail to disclose, teach or make obvious a removable sleeve body having a first, second and third elements having a first, second and third apertures as disclosed in claim 7. Therefore, claim 7 is considered to include allowable subject matter. Claims 8-15 all depend directly or indirectly from the allowed claim 7, inheriting the allowable subject matter. Claims 8-15 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20170258329 granted to Marsh in view of US20050209516A1 granted to Fraden (hereinafter “Fraden”) in yet further view of US20070135717A1 granted to Uenishi et al. (hereinafter “Uenishi”).
Regarding claim 1, Marsh discloses a system (para 0139) comprising: a wireless earpiece (para 0137, figs 4-8, “The earpiece 100 is arranged to communicate the physiological parameter measurements to remote common consumer wireless devices such as a smartwatch 120”), the wireless earpiece comprising a wireless earpiece body sized and shaped for fitting into an ear of a user (Fig. 3, para 0140 “The earpiece 100 has a housing 110 generally formed by a single part that is retained in the ear in use and supports multiple sensors and components provided therein”), the wireless earpiece body having a distal end and a proximal end (fig. 4, para 0140 proximal end being “outer portion denoted by the arrow marked O”, distal end being “The inner portion I is shaped and configured to be inserted into the ear canal”); a removable earpiece sleeve sized and shaped for fitting over the wireless earpiece body (paras 0149-0150 “malleable cover 109… may be removable and interchangeable/replaceable allowing the use of the earpiece for vital signs monitoring for successive patients”) the removable earpiece sleeve comprising: a removable earpiece sleeve body comprised of a flexible material and sized and shaped to define a cavity for positioning the wireless earpiece body within and to conformingly fit to the wireless earpiece body (para 0140 “The inner portion I is shaped and configured to be inserted into the ear canal and retained therein in use at least in part by a malleable cover 109  formed generally of a compliant and resilient material such as a compressible foam sleeve or a moulded silicone earpiece, as it interfaces with the wearer's ear canal”, paras 0149-0150 “A malleable cover 109 around the body of the earpiece 100 ensures comfort and a good fit for the subject…”, fig. 4) the removable earpiece sleeve body having a distal end and a proximal end (fig. 4, distal end is considered to be the end closest to the tip of the device marked by reference number 108, and proximal end being closest to the portion marked by an axis in figure 4), wherein the distal end has an opening configured to receive the wireless earpiece body into the cavity (fig. 4, cover 109 includes opening on both sides), wherein the removable earpiece sleeve body stretches over the wireless earpiece body within the cavity such that the distal end of the removable earpiece sleeve body is positioned at the distal end of the wireless earpiece body and the proximal end of the removable earpiece sleeve body is positioned at the proximal end of the wireless earpiece body (fig. 4); the removable earpiece sleeve body having a tubular element at the proximal end (figs 4-9), the tubular element shaped to fit within a user's ear canal and over a 2corresponding tubular element of the wireless earpiece body (para 0140 “The inner portion I is shaped and configured to be inserted into the ear canal and retained therein in use at least in part by a malleable cover 109”, fig. 4).
Marsh discloses having a plurality of sensors within the wireless earpiece 100 and incorporating thermistors 116 on or near the outer surface of the earpiece to measure the temperature of the auditory canal wall at numerous depths, from outer ear to tympanic membrane to create a temperature gradient map of the auditory canal… The thermistors 116 would in this case also serve to alert the processor that the device is situated in the subject's auditory canal and measurements will correspond to the ear. (para 0156). Marsh further discloses that capacitive sensors may be used for the same function of detecting if the device is inserted in the auditory canal (para 0157), but fails to explicitly disclose a plurality of sensors integrated into the removable earpiece sleeve body wherein the plurality of sensors communicate sensor readings to the wireless earpiece through a first interface integrated into the removable earpiece sleeve body; the first interface integrated into the proximal end of the removable earpiece sleeve body for operative communication between the plurality of sensors and a second interface integrated into the wireless earpiece; wherein the plurality of sensors includes at least a first sensor integrated into the tubular element of the removable earpiece sleeve body for fitting within the user's ear canal and a second sensor integrated into the removable earpiece sleeve body at a position distal to the tubular element.  
Fraden teaches a similar removable earpiece sleeve sized and shaped for attaching over a wireless earpiece (fig. 2 “plug 1”). Fraden teaches that it is known to provide a sensor integrated into the removable earpiece sleeve body covering or at least being associated with an earpiece (Fig. 2, para 0044 “temperature sensor 6/22”, Fig. 2 showing that the sensor is positioned on the removable earpiece sleeve body (plug 1)), wherein the sensors communicate sensor readings to the wearable device through a first interface integrated into the removable earpiece sleeve body (Paras 0043, 0045 “Wires 10 and 16 make the respective electrical contacts with walls of receptacle 11 and pin 12. In turn, receptacle 11 and pin 12 make contacts with circuit board 20.” – considered to be the “first interface”, while the pin 12 which makes contact with the circuit board 20 is considered to be the “second interface”); the first interface integrated into the proximal end of the removable earpiece sleeve body for operative communication between the at least one sensor (e.g. Para 0045 “Wires 10 and 16 make the respective electrical contacts with walls of receptacle 11 and pin 12. In turn, receptacle 11 and pin 12 make contacts with circuit board 20.” – please note that the first wire 10 between the temperature sensor 6 extending to the receptacle 11 and pin 12 is considered to be the “first interface”) and a second interface integrated into the wireless earpiece (e.g. Para 0045 “Wires 10 and 16 make the respective electrical contacts with walls of receptacle 11 and pin 12. In turn, receptacle 11 and pin 12 make contacts with circuit board 20.”), wherein the sensors includes at least a first sensor integrated into the tubular element of the removable earpiece sleeve body for fitting within the user's ear canal (e.g. fig. 2, sensor 6) and a second sensor integrated into the removable earpiece sleeve body at a position distal to the tubular element (e.g. fig. 2, para 0043 discussing windows 5… for obtaining the photo-plethysmographic signals for further data processing to compute the arterial blood oxygenation, arterial pressure”, temperature sensor positioned on plug 1, window 5 is positioned extension 3. The two are considered to be distal). This allows for combining the benefit of using the malleable cover 109 which may be removable and interchangeable/replaceable allowing the use of the earpiece for vital signs monitoring for successive patients in remote, residential, clinical and palliative care settings and surgical settings for successive patients in a hygienic, non-invasive or minimally invasive manner (Marsh, para 0150) with the benefit of providing multiple sensors in contact with the ear canal and ear of the user as taught by Fraden (para 0002, 0044) to provide the multiple types of vital signs from the same location while preventing interferences (para 0002). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Marsh with the teachings of Fraden to provide a device to measure multiple parameters of a user and can be used with multiple subjects while maintaining sanitary. 
Marsh as modified by Fraden teaches the limitations above. Although Marsh and Fraden both teach having sensors to measure the core body temperature, it fails to explicitly disclose providing a plurality of sensors within the ear canal.
Uenishi discloses a similar sensing device to capture physiological data of a human from the external ear part of a human body (para 0042, figs 1-11). Uenishi’s device shows that it is known to provide a sensing part having a plurality of sensors (figs. 11, 13, paras 0230-0232) within the ear canal of the patient to capture various data parameters (Figs 2A-2G).  This allows the sensing part to be in contact with the external auditory mean (fig. 2A, para 0206) to sense physiological data. 


Regarding claim 2, Marsh as modified by Fraden and Uenishi (hereinafter “modified Marsh”) renders the system of claim 1 obvious as recited hereinabove, Marsh teaches wherein the removable earpiece sleeve body has an opening at the proximal end opposite the distal end, the opening at the distal end larger than the opening at the proximal end (Fig. 4, since the two ends are arbitrarily selected, either end can be considered to be the distal and other to be the proximal end).

Regarding claim 3, modified Marsh renders the system of claim 2 obvious as recited hereinabove, Fraden teaches wherein the first sensor comprises a physiological sensor (e.g. para 0001, “temperature sensor 6”).  

Regarding claim 4, modified Marsh renders the system of claim 3 obvious as recited hereinabove, Fraden teaches wherein the physiological sensor is positioned near the proximal end such that when the removable earpiece sleeve is fitted to the wireless earpiece and seated within an ear of a user, the physiological sensor is positioned against a wall of an external auditory canal of the user (e.g. Figs 1-2 showing temperature sensor 6 positioned at the proximal end and sensor being in contact with user’s ear canal).

Regarding claim 5, modified Marsh renders the system of claim 3 obvious as recited hereinabove, Fraden teaches wherein the first interface is configured to convey power to the plurality of sensors from the earpiece through the first interface  (e.g. para 0045 “Wires 10 and 16 make the respective electrical contacts with walls of receptacle 11 and pin 12. In turn, receptacle 11 and pin 12 make contacts with circuit board 20.” The examiner understands that power could be transmitted to the sensor via the same wires which are used to transmit the measured data).


Regarding claim 16, Marsh discloses a removable earpiece sleeve sized and shaped for fitting over a wireless earpiece (paras 0149-0150 “malleable cover 109… may be removable and interchangeable/replaceable allowing the use of the earpiece for vital signs monitoring for successive patients”), the wireless earpiece having a distal end and a proximal end (fig. 4, para 0140 proximal end being “outer portion denoted by the arrow marked O”, distal end being “The inner portion I is shaped and configured to be inserted into the ear canal”), the removable earpiece sleeve comprising: a removable earpiece sleeve body comprised of a flexible material and sized and shaped to define a cavity for conformingly fitting over the wireless earpiece and positioning the wireless earpiece within (Fig. 3, para 0140 “The earpiece 100 has a housing 110 generally formed by a single part that is retained in the ear in use and supports multiple sensors and components provided therein”), the removable earpiece sleeve body having a distal end and a proximal end (fig. 4, distal end is considered to be the end closest to the tip of the device marked by reference number 108, and proximal end being closest to the portion marked by an axis in figure 4), wherein the distal end has an opening configured to receive the wireless earpiece into the cavity (fig. 4, cover 109 includes opening on both sides), wherein the removable earpiece sleeve body stretches over the wireless earpiece within the cavity such that the distal end of the removable earpiece sleeve body is positioned at the distal end of the wireless earpiece 6and the proximal end of the removable earpiece sleeve body is positioned at the proximal end of the wireless earpiece (fig. 4); the removable earpiece sleeve body having a tubular element at the proximal end (figs 4-9), the tubular element shaped to fit within a user's ear canal (para 0140 “The inner portion I is shaped and configured to be inserted into the ear canal and retained therein in use at least in part by a malleable cover 109”, fig. 4)

Marsh discloses having a plurality of sensors within the wireless earpiece 100 and incorporating thermistors 116 on or near the outer surface of the earpiece to measure the temperature of the auditory canal wall at numerous depths, from outer ear to tympanic membrane to create a temperature gradient map of the auditory canal… The thermistors 116 would in this case also serve to alert the processor that the device is situated in the subject's auditory canal and measurements will correspond to the ear. (para 0156). Marsh further discloses that capacitive sensors may be used for the same function of detecting if the device is inserted in the auditory canal (para 0157), but fails to explicitly disclose 
a plurality of sensors integrated into the removable earpiece sleeve body wherein the plurality of sensors communicate sensor readings to the wireless earpiece through a first interface integrated into the removable earpiece sleeve body; the first interface integrated into the proximal end of the removable earpiece sleeve body for operative communication between the plurality of sensors and a second interface integrated into the wireless earpiece; wherein the plurality of sensors includes at least a first sensor integrated into the tubular element of the removable earpiece sleeve body for fitting within the user's ear canal and a second sensor integrated into the removable earpiece sleeve body at a position distal to the tubular element.  


Fraden teaches a similar removable earpiece sleeve sized and shaped for attaching over a wireless earpiece (fig. 2 “plug 1”). Fraden teaches that it is known to provide a sensor integrated into the removable earpiece sleeve body covering or at least being associated with an earpiece (Fig. 2, para 0044 “temperature sensor 6/22”, Fig. 2 showing that the sensor is positioned on the removable earpiece sleeve body (plug 1)), wherein the sensors communicate sensor readings to the wearable device through a first interface integrated into the removable earpiece sleeve body (Paras 0043, 0045 “Wires 10 and 16 make the respective electrical contacts with walls of receptacle 11 and pin 12. In turn, receptacle 11 and pin 12 make contacts with circuit board 20.” – considered to be the “first interface”, while the pin 12 which makes contact with the circuit board 20 is considered to be the “second interface”); the first interface integrated into the proximal end of the removable earpiece sleeve body for operative communication between the at least one sensor (e.g. Para 0045 “Wires 10 and 16 make the respective electrical contacts with walls of receptacle 11 and pin 12. In turn, receptacle 11 and pin 12 make contacts with circuit board 20.” – please note that the first wire 10 between the temperature sensor 6 extending to the receptacle 11 and pin 12 is considered to be the “first interface”) and a second interface integrated into the wireless earpiece (e.g. Para 0045 “Wires 10 and 16 make the respective electrical contacts with walls of receptacle 11 and pin 12. In turn, receptacle 11 and pin 12 make contacts with circuit board 20.”), wherein the sensors includes at least a first sensor integrated into the tubular element of the removable earpiece sleeve body for fitting within the user's ear canal (e.g. fig. 2, sensor 6) and a second sensor integrated into the removable earpiece sleeve body at a position distal to the tubular element (e.g. fig. 2, para 0043 discussing windows 5… for obtaining the photo-plethysmographic signals for further data processing to compute the arterial blood oxygenation, arterial pressure”, temperature sensor positioned on plug 1, window 5 is positioned extension 3. The two are considered to be distal). This allows for combining the benefit of using the malleable cover 109 which may be removable and interchangeable/replaceable allowing the use of the earpiece for vital signs monitoring for successive patients in remote, residential, clinical and palliative care settings and surgical settings for successive patients in a hygienic, non-invasive or minimally invasive manner (Marsh, para 0150) with the benefit of providing multiple sensors in contact with the ear canal and ear of the user as taught by Fraden (para 0002, 0044) to provide the multiple types of vital signs from the same location while preventing interferences (para 0002). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Marsh with the teachings of Fraden to provide a device to measure multiple parameters of a user and can be used with multiple subjects while maintaining sanitary. 
Marsh as modified by Fraden teaches the limitations above. Although Marsh and Fraden both teach having sensors to measure the core body temperature, it fails to explicitly disclose providing a plurality of sensors within the ear canal.
Uenishi discloses a similar sensing device to capture physiological data of a human from the external ear part of a human body (para 0042, figs 1-11). Uenishi’s device shows that it is known to provide a sensing part having a plurality of sensors (figs. 11, 13, paras 0230-0232) within the ear canal of the patient to capture various data parameters (Figs 2A-2G).  This allows the sensing part to be in contact with the external auditory mean (fig. 2A, para 0206) to sense physiological data. 


Regarding claim 17, modified Marsh renders the removable earpiece sleeve of claim 16 obvious as recited hereinabove, Fraden teaches wherein the plurality of sensors include a physiological sensor (e.g. para 0001, “temperature sensor 6”).    

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Marsh as applied to claims 1-5, 7-11, and 16-17 above, and further in view of U.S. Patent Publication Number US20170112671A1 granted to Goldstein.
Regarding claim 18, modified Marsh renders the removable earpiece sleeve of claim 16 obvious as recited hereinabove but fails to disclose wherein the plurality of sensors include a bone conduction microphone.  Goldstein teaches that it is known to capture various parameters from the ear canal of a user since the ear canal makes for an excellent location to interface with a multimodality biometric, environmental, neurological and acoustic sensor and communications array (para 0056). The teachings of Goldstein further teaches harvesting and capturing acoustical energy since the ear canal provides an optimal location for monitoring internal sounds, such as heartbeat, breathing rate, and mouth motion, and one's own voice via bone conduction (para 0057). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Marsh with the teachings of Goldstein to provide the predictable result of harvesting and capturing acoustical energy since the ear canal provides an optimal location for monitoring internal sounds, such as heartbeat, breathing rate, and mouth motion, and one's own voice via bone conduction.

Regarding claim 19, modified Marsh renders the removable earpiece sleeve of claim 16 obvious as recited hereinabove but fails to disclose wherein the plurality of sensors include a gyroscope. Goldstein teaches that it is known to capture various parameters from the ear canal of a user since the ear canal makes for an excellent location to interface with a multimodality biometric, environmental, neurological and acoustic sensor and communications array (para 0056). The teachings of Goldstein further teaches harvesting and capturing acoustical energy since the ear canal provides an optimal location for monitoring internal sounds, such as heartbeat, breathing rate, and mouth motion, and one's own voice via bone conduction (para 0057). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Marsh with the teachings of Goldstein to provide the predictable result of harvesting and capturing acoustical energy since the ear canal provides an optimal location for monitoring internal sounds, such as heartbeat, breathing rate, and mouth motion, and one's own voice via bone conduction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792